—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered March 29, 1988, convicting defendant, upon a jury verdict, of two counts of robbery in the second degree and sentencing him to concurrent terms of 4 to 8 years’ imprisonment, unanimously affirmed.
The evidence, viewed in the light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932) was sufficient to support the conviction as it established that defendant participated in the robbery by unsuccessfully attempting to enter the victim’s car and by then reaching into the car and attempting to take the radio. The victim’s identification of defendant and his cohort was spontaneous and not the result of police conduct. Since defendant failed to establish that the identification was suggestive, the denial of his application for production of the identifying witness, which was made after the court rendered its decision denying suppression, was proper (People v Chipp, 75 NY2d 327; People v Peterkin, 151 AD2d 407, lv granted 74 NY2d 822).
Defense counsel’s other contentions, in addition to the issues raised by defendant in his supplemental pro se brief, which include a claim of ineffectiveness with respect to appellate counsel, have been reviewed and found to be without merit. *624Concur—Murphy, P. J., Sullivan, Milonas, Rosenberger and Asch, JJ.